Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00747-CV

                      Marcelo GALVAN Jr. and Analicia R. Galvan,
                                   Appellants

                                            v.

                 Cledson Macedo de CARVALHO and Kristina Carvalho,
                                     Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVH001835-D1
                        Honorable Jose A. Lopez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against Appellants Marcelo Galvan Jr. and
Analicia R. Galvan.

      SIGNED January 16, 2019.


                                             _________________________________
                                             Liza A. Rodriguez, Justice